Exhibit 10(f)

Date: March 19, 2003

Contract No.: 109011

 

ETS SERVICE AGREEMENT

 

This AGREEMENT is entered into by ANR PIPELINE COMPANY (Transporter) and THE
PEOPLES GAS LIGHT & COKE COMPANY (Shipper).

WHEREAS, Shipper has requested Transporter to transport Gas on its behalf and
Transporter represents that it is willing to transport Gas under the terms and
conditions of this Agreement.

NOW, THEREFORE, Transporter and Shipper agree that the terms below, together
with the terms and conditions of Transporter's applicable Rate Schedule and
General Terms and Conditions of Transporter's FERC Gas Tariff constitute the
transportation service to be provided and the rights and obligations of Shipper
and Transporter.

    AUTHORITY FOR TRANSPORTATION SERVICE:

    (284B = Section 311; 284G = Blanket)

    284G

    RATE SCHEDULE: Enhanced Transportation Service (ETS)

 1. CONTRACT QUANTITIES:

Primary Route - See Exhibit attached hereto.

Such Contract Quantities shall be reduced for scheduling purposes, but not for
billing purposes, by the Contract Quantities that Shipper has released through
Transporter's capacity release program for the period of any release.

Shipper desires to maintain the MDQ delivered to the city gate from storage in
the event of a change in Transporter's Use %. Therefore, subject to available
capacity, if Transporter's Use %, as stated in Transporter's FERC Gas Tariff
changes, Transporter shall make corresponding changes to: (a) the MSQ, Base MDWQ
and Base MDIQ of Shipper's FSS Agreement; and (b) the MDQ associated with the
injection route(s) of the transport agreement corresponding to such FSS
Agreement. Shipper authorizes transporter make such quantity changes without
formal amendment by providing to Shipper a revised Exhibit for each contract
affected.

 

 

 

 

1



--------------------------------------------------------------------------------



 

Date: March 19, 2003

Contract No.: 109011

 

 4. TERM OF AGREEMENT:

    April 01, 2003 to

    March 31, 2004

     

 5. RATES:

    Maximum rates, charges, and fees shall be applicable for the entitlements
    and quantities delivered pursuant to this Agreement unless Transporter has
    advised Shipper in writing or by GEMS™. that it has agreed otherwise.

    It is further agreed that Transporter may seek authorization from the
    Commission and/or other appropriate body at any time and from time to time
    to change any rates, charges or other provisions in the applicable Rate
    Schedule and General Terms and Conditions of Transporter's FERC Gas Tariff;
    and Transporter shall have the right to place such changes in effect in
    accordance with the Natural Gas Act. This Agreement shall be deemed to
    include such changes and any changes which become effective by operation of
    law and Commission order. Nothing contained herein shall be construed to
    deny Shipper any rights it may have under the Natural Gas Act, including the
    right to participate fully in rate or other proceedings by intervention or
    otherwise to contest changes in rates in whole or in part.

     

 6. INCORPORATION BY REFERENCE:

    The provisions of Transporter's applicable Rate Schedule and the General
    Terms and Conditions of Transporter's FERC Gas Tariff are specifically
    incorporated herein by reference and made a part hereof.

     

 7. NOTICES:

All notices can be given by telephone or other electronic means, however, such
notices shall be confirmed in writing at the addresses below or through GEMS™
Shipper and Transporter may change the addresses below by written notice to the
other without the necessity of amending this Agreement:

 

 

 

 

2



--------------------------------------------------------------------------------



 

Date: March 19, 2003

Contract No.: 109011

 

TRANSPORTER:

ANR PIPELINE COMPANY
9 GREENWAY PLAZA
HOUSTON, TX 77046-0995
Attention: TRANSPORTATION SERVICES

SHIPPER:

THE PEOPLES GAS LIGHT & COKE COMPANY
150 N. MICHIGAN AVE
SUITE 3900
CHICAGO, IL 60601

Attention:

DAVE WEAR

 

 

Telephone:

312-762-1647

Fax:

312-762-1671

 

INVOICES AND STATEMENTS:

THE PEOPLES GAS LIGHT & COKE COMPANY
130 E RANDOLPH DR 23RD FLR
CHICAGO, IL 60601-6207

Attention:

TOM SMITH





Telephone:

312-240-7692

Fax:

312-240-3865

 

NOMINATIONS:

THE PEOPLES GAS LIGHT & COKE COMPANY
150 N. MICHIGAN AVE
SUITE 3900
CHICAGO, IL 60601

Attention:

BOB HAYES





Telephone:

312-762-1652

Fax:

312-762-1671

 

 

3



--------------------------------------------------------------------------------



 

Date: March 19, 2003

Contract No.: 109011

 

ALL OTHER MATTERS:

THE PEOPLES GAS LIGHT & COKE COMPANY
150 N. MICHIGAN AVE
SUITE 3900
CHICAGO, IL 60601

Attention:

DAVE WEAR

 

 

Telephone:

312-762-1647

Fax:

312-762-1671

 

8. FURTHER AGREEMENT:

The rate for the Primary Route MDQ as listed in the attached Primary Route
Exhibit and secondary receipts/deliveries as listed below shall be a Monthly
Reservation Rate of $2.8140 per dth and the applicable Commodity Rate
(equivalent on a daily basis to a 100% Load Factor Rate of $0.10 per dth). This
rate shall be inclusive of Dakota Surcharge, Transition Costs, and any other
fees or surcharges under Transporter's FERC Gas Tariff: not to exceed the total
of Transporter's Maximum Reservation, Commodity and applicable surcharge rates.
In addition, Shipper shall be charged ACA and Transporter's Use (Fuel) in
accordance with Transporter's FERC Gas Tariff. Shipper shall not be charged for
GRI surcharges, unless and to the extent that Transporter is required to collect
and/or remit such charges to GRI.

Secondary Receipt(s): None
Secondary Delivery(ies): East Joliet (4196)

The mutually agreed upon rate for the use of any point not listed in Paragraph A
above shall be ANR's Maximum Applicable Reservation and Maximum Applicable
Commodity Rates under ETS service. In addition, Shipper shall be charged ACA,
Transporter's Use, Dakota Surcharge, Transition Costs and any other fees or
surcharges under Transporter's FERC Gas Tariff.

 

 

 

 

4